DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	The claim set and remarks filed on 9/14/2020 are acknowledged.
	Claims 4-15 and 20 are cancelled.
 	Claims 1-3 are newly cancelled via examiner’s amendment.
 	Claims 16-19 are amended.
Claim 21 is newly added.
Claims 16-19 and 21 are under consideration.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Richard J. Apley on 11/9/2021.
The application has been amended as follows: Please CANCEL Claims 1-3.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 9/14/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.	

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 16-19 and 21 are allowed in view of the search conducted and prosecution history of granted parent US patent 10,780,111. 
In an updated prior art search and review of the prosecution history of granted parent US patent 10,780,111 and the IDS filed 9/14/2020, a pharmaceutical composition comprising calcium hydroxide nanoparticles and a pharmaceutically acceptable carrier, wherein the calcium hydroxide nanoparticles are synthesized by a process comprising steps of heating each of the mixtures in an ultrasonic water bath heated to a temperature of about 99.9 degrees Celsius, adding a carob pulp aqueous extract to the first mixture to form a second mixture, adding sodium hydroxide to the second mixture to form the third mixture, resting the third mixture after heating, a centrifuging step at 1500 rpm for 30 minutes and repeated a plurality of times, extracting chemical contaminants from the colloid seiment to profide a purified colloid sediment, and drying the purified colloid sediment to obtain the nanoparticles, wherein the nanoparticles have a minimum diameter of 31.22 and a maximum diameter of 81.22 nm, is not found in the prior art, and is therefore novel and unobvious.

Samanta (Synthesis of Nano Calcium Hydroxide in Aqueous Medium, J. Am. Ceram. Soc., 99 [3] 787-795 (2016)), Awwad (Green synthesis of silver nanoparticles using carob leaf extract and its antibacterial activity; International Journal of Industrial Chemistry 2013 4:29), and Maestro (US 2010/0028471 Al); however, these references neither individually nor in combination, disclose nor make obvious each of the limitations of the pharmaceutical composition synthesized by the method as claimed.
Further, there is insufficient motivation to combine the prior art identified individually or in combination to teach or make obvious each of the limitations of the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-19 and 21 are allowed.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615